

 S3395 ENR: Prescribed Burn Approval Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 3395IN THE SENATE OF THE UNITED STATESAN ACTTo require limitations on prescribed burns.1.Short titleThis Act may be cited as the Prescribed Burn Approval Act of 2016.2.DefinitionsIn this Act:(1)National fire danger rating systemThe term national fire danger rating system means the national system used to provide a measure of fire danger according to a range of low to moderate to high to very high to extreme.(2)Prescribed burnThe term prescribed burn means a planned fire intentionally ignited.(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.3.Limitations on prescribed burns(a)In generalExcept as provided in subsection (b), the Secretary shall not authorize a prescribed burn on Forest Service land if, for the county or contiguous county in which the land is located, the national fire danger rating system indicates an extreme fire danger level.(b)ExceptionThe Secretary may authorize a prescribed burn under a condition described in subsection (a) if the Secretary coordinates with the applicable State government and local fire officials.(c)ReportAt the end of each fiscal year, the Secretary shall submit to Congress a report describing—(1)the number and locations of prescribed burns during that fiscal year; and(2)each prescribed burn during that fiscal year that was authorized by the Secretary pursuant to subsection (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate